Name: Commission Regulation (EEC) No 1305/91 of 17 May 1991 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: tariff policy;  technology and technical regulations;  electronics and electrical engineering;  political geography
 Date Published: nan

 18 . 5 . 91 Official Journal of the European Communities No L 123/29 COMMISSION REGULATION (EEC) No 1305/91 of 17 May 1991 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 3412/90 of 19 November 1990 establishing ceilings and Commu ­ nity surveillance for imports of certain products origina ­ ting in Yugoslavia ( 1991 ) (2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in the Annex hereto are imported exempt of customs duty into the Community, subject to the annual ceiling shown in the Annex hereto, above which the customs duties applicable to third countries may be re-established : HAS ADOPTED THIS REGULATION : Article 1 From 21 May to 31 December 1991 , the levying of customs duties applicable to third countries shall be re-established on imports into the Community of the products listed in the Annex, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 17 May 1991 . For the Commission Christiane SCRIVENER Member of the Commission ANNEX Order No CN code Description of goods Ceiling (tonnes) 01.0240 ex 8544 Insulated (including enamelled or anodized) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors : optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors excluding products of CN codes 8544 30 10 and 8544 70 00 2 773 (&gt;) OJ No L 41 , 14. 2. 1983, p. 2. (2) OJ No L 335, 30. 11 . 1990, p. 1 .